DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 11, 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinciarelli (7,952,879).
Regarding Claim 1: Vinciarelli teaches a cooling package for an inductor assembly comprising: a cold plate (12) having a slotted recess (fig. 1) for mounting a first inductor core (2) along a first end thereof (fig. 1); and a heat-spreading bracket (5) mechanically coupled to the cold plate at a first end (bottom end) and configured to apply a clamping force (through top end edges) to a second inductor core (components on 3) at a second end opposite to the first end of the heat-spreading bracket (fig. 1).
Regarding Claim 2: Vinciarelli teaches the slotted recess is shaped as a rectangular notch (fig. 1).
Regarding Claim 3: Vinciarelli teaches the heat-spreading bracket comprises a material selected from one of: graphite, a metal, an alloy and a polymer having thermal conductivity greater than 100 W/m*K (col. 13 lines 32-38).
Regarding Claim 5: Vinciarelli teaches the heat-spreading bracket has a sloping surface between the first end and the second end (corner notches 51 have sloping edges towards first end) such that the second end is positioned at a greater distance with respect to the cold plate than the first end (fig. 1).
Regarding Claim 9: Vinciarelli teaches the heat-spreading bracket has a first planar portion proximate to the first end (bottom edge of 5), a second planar portion proximate to the second end (planer portions of 51 in fig. 1) and a sloping portion between the first planar portion and the second planar portion (sloping portions of 51 in fig. 1).
Regarding Claim 11: Vinciarelli teaches an inductor assembly comprising: a cold plate (12) having a slotted recess (fig. 1); a first inductor core (2) mounted to the cold plate through the slotted recess along a first end of the first inductor core (fig. 1); a printed circuit board (PCB) (3) disposed over the first inductor core (fig. 1) and having one or more apertures therethrough (shown through protruding components in fig. 1), wherein a second end of the first inductor core protrudes through the one or more apertures (fig. 1) and the second end of the first inductor core is opposite to the first end of the inductor core (fig. 1); a second inductor core (components on 3) disposed on the second end of the first inductor core (fig. 1); and a heat-spreading bracket (5) mechanically coupled to the cold plate at a first end and applying a clamping force (through edges 51) to the second inductor core at a second end opposite to the first end of the heat-spreading bracket (fig. 1).
Regarding Claim 13: Vinciarelli teaches the heat-spreading bracket comprises a material selected from one of: graphite, a metal, an alloy and a polymer having thermal conductivity greater than 100 W/m*K (col. 13 lines 32-38).
Regarding Claim 15: Vinciarelli teaches the heat-spreading bracket has a sloping surface between the first end and the second end (corner notches 51 have sloping edges towards first end) such that the second end is positioned at a greater distance with respect to the cold plate than the first end (fig. 1).
Regarding Claim 18: Vinciarelli teaches the first inductor core and the second inductor core are separated by an electrically-isolating spacer (col. 12 line 55-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (7,952,879) as applied to the claims above, and further in view of Fearing (2004/0012983).
Regarding Claim 4: Vinciarelli lacks a specific teaching of the heat-spreading bracket comprises an embedded heat pipe having a condenser section proximate to the cold plate and an evaporator section proximate to the second inductor core.
Fearing teaches the heat-spreading bracket comprises an embedded heat pipe (paragraph [0026]) having a condenser section proximate to the cold plate and an evaporator section proximate to the second inductor core (paragraph [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the heat-spreading bracket comprises an embedded heat pipe having a condenser section proximate to the cold plate and an evaporator section proximate to the second inductor core in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus.
Regarding Claim 14: Vinciarelli lacks a specific teaching of the heat-spreading bracket comprises an embedded heat pipe having a condenser section proximate to the cold plate and an evaporator section proximate to the second inductor core.
Fearing teaches the heat-spreading bracket comprises an embedded heat pipe (paragraph [0026]) having a condenser section proximate to the cold plate and an evaporator section proximate to the second inductor core (paragraph [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the heat-spreading bracket comprises an embedded heat pipe having a condenser section proximate to the cold plate and an evaporator section proximate to the second inductor core as disclosed by Fearing in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus.

Claim(s) 6-7, 10, 12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (7,952,879).
Regarding Claim 6: Vinciarelli lacks a specific teaching of the heat-spreading bracket has a shape designed using a topology optimization method, where a mean temperature at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the heat-spreading bracket has a shape designed using a topology optimization method, where a mean temperature at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus where in this would be accomplished merely by changing the shape of the already disclosed prior art and it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.
Regarding Claim 7: Vinciarelli lacks a specific teaching of the heat-spreading bracket has a shape designed using a topology optimization method, where a mean deflection due to clamping force at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the heat-spreading bracket has a shape designed using a topology optimization method, where a mean deflection due to clamping force at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus where in this would be accomplished merely by changing the shape of the already disclosed prior art and it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.
Regarding Claim 10: Vinciarelli lacks a specific teaching of the heat-spreading bracket has a dome-shaped portion between the first end and the second end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the heat-spreading bracket has a dome-shaped portion between the first end and the second end in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus where in this would be accomplished merely by changing the shape of the already disclosed prior art and it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.
Regarding Claim 12: Vinciarelli lacks a specific teaching of the first inductor core is E-shaped and the second inductor core is I-shaped or E-shaped.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the first inductor core is E-shaped and the second inductor core is I-shaped or E-shaped in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus where in this would be accomplished merely by changing the shape of the already disclosed prior art and it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.
Regarding Claim 16: Vinciarelli lacks a specific teaching of the heat-spreading bracket has a shape designed using a topology optimization method, where a mean temperature at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the heat-spreading bracket has a shape designed using a topology optimization method, where a mean temperature at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus where in this would be accomplished merely by changing the shape of the already disclosed prior art and it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.
Regarding Claim 17: Vinciarelli lacks a specific teaching of the heat-spreading bracket has a shape designed using a topology optimization method, where a mean deflection due to clamping force at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having the heat-spreading bracket has a shape designed using a topology optimization method, where a mean deflection due to clamping force at an interface between the second inductor core and the heat-spreading bracket is optimized subject to a solid material volume constraint in order to increase the cooling capabilities of the apparatus which in turn will decrease the chances of damage to the internal components of the apparatus where in this would be accomplished merely by changing the shape of the already disclosed prior art and it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.

Claim(s) 8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (7,952,879) as applied to the claims above, and further in view of Vinciarelli (2014/0355218).
Regarding Claim 8: Vinciarelli lacks a specific teaching of a shim layer between the second inductor core and the heat-spreading bracket (paragraph [0165]), wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material (paragraph [0165]).
Vinciarealli (5218) teaches a shim layer between the second inductor core and the heat-spreading bracket, wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having a shim layer between the second inductor core and the heat-spreading bracket, wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material as disclosed by Vinciarelli (5218) in order to allow for a stronger and more stable connection between the heat bracket and component layers which in turn decreases the chances of damage to the internal component of the apparatus.
Regarding Claim 19: Vinciarelli lacks a specific teaching of a shim layer between the cold plate and the PCB, wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material.
Vinciarelli (5218) teaches a shim layer between the cold plate and the PCB (paragraph [0165]), wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material (paragraph [0165]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having a shim layer between the cold plate and the PCB, wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material as disclosed by Vinciarelli (5218) in order to allow for a stronger and more stable connection between the heat bracket and component layers which in turn decreases the chances of damage to the internal component of the apparatus.
Regarding Claim 20: Vinciarelli lacks a specific teaching of a shim layer between the second inductor core and the heat-spreading bracket, wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material.
Vinciarelli (5218) teaches a shim layer between the second inductor core and the heat-spreading bracket (paragraph [0165]), wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material (paragraph [0165]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Vinciarelli by having a shim layer between the second inductor core and the heat-spreading bracket, wherein the shim layer comprises a glass-reinforced epoxy laminate or a ceramic material as disclosed by Vinciarelli (5218) in order to allow for a stronger and more stable connection between the heat bracket and component layers which in turn decreases the chances of damage to the internal component of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841